ICJ_137_MaritimeDispute_PER_CHL_2014-01-27_JUD_01_ME_02_FR.txt.                                                                                                   82




                                       DÉCLARATION
                      DE M. LE JUGE SEPÚLVEDA-AMOR, VICE-PRÉSIDENT

                 [Traduction]

                    Accord de 1954 relatif à une zone frontière maritime spéciale n’étayant pas, en
                 lui‑même, l’existence d’un accord tacite sur la délimitation maritime entre le Pérou
                 et le Chili — Eléments montrant l’établissement d’une frontière maritime
                 permanente sur la base d’un accord tacite devant être convaincants — Conclusions
                 de la Cour étant fragilisées par l’absence d’analyse approfondie de la pratique
                 des Etats.

                    1. Même si je souscris à tous les points du dispositif de l’arrêt, j’ai de
                 sérieuses réserves en ce qui concerne la position retenue par la Cour à
                 l’égard du segment initial de la frontière maritime. Mes doutes portent
                 plus précisément sur le raisonnement qu’elle a suivi pour conclure à l’exis-
                 tence d’un accord tacite sur la délimitation.
                    2. Selon moi, le dossier ne permet pas d’affirmer que, lors de l’adoption
                 de l’accord de 1954 relatif à une zone frontière maritime spéciale
                 (dénommé ci‑après l’« accord de 1954 »), il existait déjà entre le Pérou et
                 le Chili une frontière maritime longeant un parallèle de latitude.
                    3. Je ne conteste pas que, en principe, une frontière maritime puisse,
                 dans certaines circonstances, avoir sa source dans un accord tacite. Je
                 reconnais également que la Cour, n’étant pas liée dans ses conclusions par
                 les moyens de droit avancés par l’une ou l’autre des Parties, a toute lati-
                 tude pour fonder sa décision sur l’existence d’un accord tacite, bien que le
                 Chili ait délibérément et expressément renoncé à invoquer ce moyen à
                 l’appui de ses prétentions.
                    4. Il n’en reste pas moins que l’établissement d’une frontière maritime
                 permanente sur la base d’un accord tacite est soumis à un critère rigou-
                 reux. C’est ce qu’a dit la Cour dans l’affaire Nicaragua c. Honduras :
                         « Les éléments de preuve attestant l’existence d’un accord tacite
                      doivent être convaincants. L’établissement d’une frontière maritime
                      permanente est une question de grande importance, et un accord ne
                      doit pas être présumé facilement. Une ligne de facto pourrait dans
                      certaines circonstances correspondre à l’existence d’une frontière
                      convenue en droit ou revêtir davantage le caractère d’une ligne pro-
                      visoire ou d’une ligne à vocation spécifique, limitée, telle que le par-
                      tage d’une ressource rare. Même s’il y avait eu une ligne provisoire
                      jugée utile pour un certain temps, cela n’en ferait pas une frontière
                      internationale. » (Différend territorial et maritime entre le Nicaragua
                      et le Honduras dans la mer des Caraïbes (Nicaragua c. Honduras),
                      arrêt, C.I.J. Recueil 2007 (II), p. 735, par. 253.)

                                                                                                  83




5 CIJ1057.indb 163                                                                                      1/12/14 08:59

                               différend maritime (décl. sepúlveda-amor)                     83

                    5. Au vu de ce qui précède, je ne saurais souscrire à la conclusion selon
                 laquelle, à lui seul, l’accord de 1954 « a pour effet de consacrer l’accord
                 tacite en question » ou en établit autrement l’existence de manière décisive
                 (arrêt, par. 91).
                    6. Pour apprécier la portée et l’importance de l’accord de 1954, il
                 convient de garder à l’esprit l’objectif étroit et spécifique qui a présidé à
                 son adoption, soit celui d’établir une zone de tolérance pour les activités
                 halieutiques pratiquées au moyen de navires de petite taille, et non celui
                 de confirmer l’existence d’une frontière maritime ou de procéder à une
                 délimitation maritime entre les parties contractantes.
                    7. Il est vrai que le libellé des articles 1 à 3 semble indiquer la recon-
                 naissance d’une sorte de frontière maritime suivant un parallèle indéter-
                 miné au‑delà de 12 milles marins depuis la côte. Toutefois, l’accord
                 de 1954, qui n’a été ratifié par le Chili qu’en 1967, ne contient par ailleurs
                 absolument aucune indication sur l’étendue et la nature de la frontière
                 maritime supposée, ni sur les modalités — de temps et autres — de son
                 établissement.
                    8. A cet égard, je considère l’incapacité de la Cour à établir l’origine de
                 l’accord de délimitation conclu par les Parties comme particulièrement
                 révélatrice. Ainsi, la Cour elle‑même reconnaît que les principaux textes
                 officiels traitant de questions maritimes qui ont précédé l’accord de 1954,
                 à savoir les proclamations de 1947 et la déclaration de Santiago de 1952,
                 n’ont opéré aucune délimitation maritime entre le Pérou et le Chili (ibid.,
                 par. 43 et 62). Elle conclut néanmoins qu’il existait un accord tacite à
                 l’époque de l’adoption de l’accord de 1954. Que s’est‑il donc passé au
                 juste entre 1952 et 1954 pour justifier une telle conclusion ?
                    9. En ce qui concerne les circonstances entourant l’adoption de la décla-
                 ration de Santiago, la Cour présume que « les Etats parties ont pu, dans une
                 certaine mesure, partager une manière commune et plus générale d’envisa-
                 ger la question de leurs frontières maritimes » (ibid., par. 69). Et pourtant,
                 rien dans le comportement des Parties ou la pratique qu’elles ont suivie au
                 cours de la période en question n’indique qu’elles sont parvenues à une
                 position commune sur les limites de leurs espaces maritimes respectifs. En
                 effet, ni la réunion de la commission permanente de la conférence sur l’ex-
                 ploitation et la conservation des ressources maritimes du Pacifique Sud, qui
                 s’est tenue en octobre 1954, ni la seconde conférence sur l’exploitation et la
                 conservation des ressources maritimes du Pacifique Sud de décembre 1954
                 ne suggèrent quoi que ce soit de tel. Il en va de même de la législation
                 interne des Parties, qu’elle soit antérieure ou postérieure à l’accord de 1954.
                    10. Même si le droit international n’impose aux Etats aucune forme
                 particulière s’agissant des voies et moyens qu’ils pourraient emprunter
                 pour exprimer leur accord en matière de délimitation maritime, la ques-
                 tion de l’établissement d’une frontière maritime est d’une importance telle
                 qu’on pourrait s’attendre à trouver d’autres preuves de l’intention des
                 Parties que la référence isolée et limitée que contient l’accord de 1954, en
                 particulier à une époque où le Pérou et le Chili étaient très actifs sur le
                 plan international en ce qui concerne les questions maritimes.

                                                                                             84




5 CIJ1057.indb 165                                                                                 1/12/14 08:59

                               différend maritime (décl. sepúlveda-amor)                    84

                    11. En bref, même s’il convient de ne pas nier ni amoindrir la valeur de
                 l’accord de 1954, sa pertinence en tant qu’élément démontrant l’existence
                 d’un accord tacite ne doit pas être exagérée. Je considère qu’il existe d’im-
                 portantes raisons pour interpréter les dispositions de cet accord avec pru-
                 dence et réserve, de manière à éviter les conclusions hâtives.
                    12. La première de ces raisons tient au contexte historique dans lequel
                 l’accord de 1954 a été adopté, à savoir celui d’une époque où même le
                 droit à une mer territoriale de 12 milles marins ne faisait pas l’unanimité
                 et la notion même de zone économique exclusive, telle qu’elle a été définie
                 ultérieurement par la convention des Nations Unies sur le droit de la
                 mer de 1982, était inconnue du droit international. Comme la Cour l’a
                 relevé au paragraphe 116 de l’arrêt, dans le contexte de la conférence sur
                 le droit de la mer de 1958, la proposition qui a été le plus près d’être géné-
                 ralement acceptée sur le plan international était « celle qui prévoyait une
                 mer territoriale de six milles marins, à laquelle s’ajoutait une zone
                 de pêche de six milles marins et certaines réserves concernant les droits
                 de pêche établis ».
                    13. Cela signifie que, dans la mesure où elle était censée s’étendre
                 au‑delà de 12 milles marins depuis la côte, la « frontière maritime » men-
                 tionnée à l’article premier de l’accord de 1954 visait principalement à
                 départager ce qui, à l’époque, était considéré comme la haute mer et non
                 comme un espace maritime sur lequel les Parties pourraient faire valoir
                 des droits souverains en vertu du droit international ou des prétentions
                 concurrentes en cas de chevauchement. A lui seul, cet état de choses jette
                 le doute sur la valeur et la portée véritables de la « frontière maritime »
                 reconnue par l’accord de 1954, et limite les présomptions que l’on peut
                 raisonnablement tirer de cette référence.
                    14. La recherche de l’existence éventuelle d’un accord tacite sur la déli-
                 mitation maritime aurait dû conduire la Cour à entreprendre une analyse
                 systématique et rigoureuse du comportement des Parties, bien au‑delà du
                 seul libellé de l’accord de 1954.
                    15. Ce texte ne fait qu’évoquer la possibilité d’un accord intervenu
                 entre les Parties, mais ne suffit pas à en prouver l’existence de manière
                 convaincante. En soi, il ne saurait permettre de conclure à l’existence d’un
                 accord tacite sur la délimitation maritime entre le Pérou et le Chili.
                    16. L’accord tacite supposé n’est pas apparu du jour au lendemain
                 en 1954, comme le laisse entendre l’arrêt. Compte tenu des éléments de
                 preuve soumis à la Cour en l’espèce, seul un examen minutieux de la pra-
                 tique des Parties sur de longues années pourrait permettre de discerner
                 l’existence, entre elles, d’une frontière maritime convenue d’une nature et
                 d’une étendue spécifiques. La Cour aborde ces points de droit de manière
                 distincte alors que, en réalité, ils sont inextricablement liés en droit et en
                 fait. Malheureusement, l’analyse du comportement des Etats demeure
                 insuffisamment développée et marginale par rapport au raisonnement de
                 la Cour, alors qu’elle devrait être au cœur même de celui‑ci.
                    17. C’est à bon droit que la Cour a élaboré un critère très strict pour
                 ce qui est d’établir une frontière maritime permanente sur la base d’un

                                                                                            85




5 CIJ1057.indb 167                                                                                1/12/14 08:59

                               différend maritime (décl. sepúlveda-amor)                   85

                 accord tacite. Je crains que la voie suivie par la Cour en l’espèce puisse
                 être interprétée comme un recul par rapport au critère rigoureux qu’elle a
                 formulé dans l’affaire Nicaragua c. Honduras. Ce n’est pourtant pas ainsi
                 qu’il convient de lire le présent arrêt, qui ne suppose aucune rupture par
                 rapport à la jurisprudence antérieure de la Cour.
                    18. Les différends maritimes comptent sans aucun doute parmi les
                 questions les plus sensibles que les Etats soumettent à la justice interna-
                 tionale. J’espère que le présent arrêt contribuera au maintien de relations
                 pacifiques et amicales entre le Pérou et le Chili et, par là, au renforcement
                 de l’ordre public dans les océans d’Amérique latine.

                                                     (Signé) Bernardo Sepúlveda‑Amor.




                                                                                           86




5 CIJ1057.indb 169                                                                               1/12/14 08:59

